Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered November 9, 2011, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him to a term of one year, and judgment, same court and Justice, rendered February 8, 2012, as amended February 10, 2012, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him to a concurrent term of one year, unanimously affirmed.
With regard to the 2011 judgment, the court properly exercised its discretion in denying defendant’s newly-retained attorney’s request for an adjournment to permit further prepa*564ration for sentencing, and that ruling did not deprive defendant of effective assistance of counsel (see e.g. People v Chappotin, 56 AD3d 327 [1st Dept 2008], lv denied 11 NY3d 923 [2009]). Under the circumstances, the new attorney was sufficiently familiar with the case and made appropriate sentencing arguments. There is no reason to believe that if the new attorney had received more time to prepare, he could have persuaded the court to impose a more lenient sentence, or could have taken any other actions for his client’s benefit (see e.g. People v Krasnovsky, 45 AD3d 446 [1st Dept 2007], lv denied 10 NY3d 767 [2008]).
In light of this determination, there is no basis for reversal of the 2012 judgment.
Concur — Acosta, J.E, Renwick, Moskowitz, Freedman and Feinman, JJ.